Exhibit 10.1

FRANK’S INTERNATIONAL N.V.

EXECUTIVE CHANGE-IN-CONTROL

SEVERANCE PLAN

1. Purpose and Effective Date. FRANK’S INTERNATIONAL N.V., (the “Company”) has
adopted this FRANK’S INTERNATIONAL N.V. EXECUTIVE CHANGE-IN-CONTROL SEVERANCE
PLAN (the “Plan”) to provide financial security for a select group of management
or highly compensated employees in the event of a Change in Control. The
effective date of the Plan is May 20, 2015.

2. Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary:

 

  (a) “Annual Base Salary” shall mean the highest annual rate of base salary of
a Covered Executive in effect during the six-month period ending immediately
prior to (i) a Change in Control or (ii) the Covered Executive’s Involuntary
Termination, whichever results in the greater amount.

 

  (b) “Board” shall mean the Company’s Supervisory Board of Directors, or such
other board that may serve as the Company’s single Board of Directors at any
time.

 

  (c) “Cause” shall mean a determination by the Company or the Employer that the
Covered Executive (i) has engaged in gross negligence, incompetence, or
misconduct in the performance of his duties with respect to the Employer or any
of their affiliates; (ii) has failed to materially perform the Covered
Executive’s duties and responsibilities to the Employer or any of its
affiliates; (iii) has breached any material provision of this Plan or the
Participation Agreement or any written agreement or corporate policy or code of
conduct established by the Employer or any of its affiliates; (iv) has engaged
in conduct that is, or could reasonably expected to be, materially injurious to
the Employer or any of its affiliates; (v) has committed an act of theft, fraud,
embezzlement, misappropriation, or breach of a fiduciary duty to the Employer or
any of its affiliates; or (vi) has been convicted of, pleaded no contest to, or
received adjudicated probation or deferred adjudication in connection with a
crime involving fraud, dishonesty, or moral turpitude or any felony (or a crime
of similar import in a foreign jurisdiction).

 

  (d) “Good Reason” shall mean the occurrence, on or within 24 months after the
date upon which a Change in Control occurs, of any one or more of the following:

 

  (i) A material reduction in the authority, duties, or responsibilities of a
Covered Executive from those applicable to him immediately prior to the date on
which the Change in Control occurs;



--------------------------------------------------------------------------------

  (ii) A material reduction in a Covered Executive’s annual rate of base salary
or target annual bonus opportunity in effect immediately prior to the Change in
Control;

 

  (iii) A change in the location of a Covered Executive’s principal place of
employment by more than 50 miles from the location where he was principally
employed immediately prior to the date on which the Change in Control occurs
unless such relocation is agreed to in writing by the Covered Executive;
provided, however, that a relocation scheduled prior to the date of the Change
in Control shall not constitute Good Reason;

 

  (iv) Any material breach by the Company or the Employer of their obligations
under this Plan;

 

  (v) The failure of any successor or assigns of the Company and/or the
Employer, as applicable, to assume the obligations of the Company and the
Employer under this Plan; or

 

  (vi) The receipt of a written notice, within the 24-month period following a
Change in Control, of termination of this Plan or of any amendment to the Plan
that would adversely reduce the Covered Executive’s potential severance payments
or benefits or his coverage under this Plan.

Notwithstanding the foregoing provisions of this Section 2(d) or any other
provision in this Plan to the contrary, any assertion by a Covered Executive of
a termination of employment for “Good Reason” shall not be effective unless all
of the following conditions are satisfied: (A) the condition described in the
foregoing clauses of this Section 2(d) giving rise to the Covered Executive’s
termination of employment must have arisen without the Covered Executive’s
consent; (B) the Covered Executive must provide written notice to the Employer
of such condition in accordance with Section 7(d) within 45 days of the initial
existence of the condition; (c) the condition specified in such notice must
remain uncorrected for 30 days after receipt of such notice by the Employer; and
(iv) the date of the Covered Executive’s termination of employment must occur
within 90 days after the initial existence of the condition specified in such
notice.

 

  (e) “Change in Control” shall have the meaning given such term under the
Frank’s International N.V. 2013 Long-Term Incentive Plan, as the same may be
amended from time to time. Notwithstanding the foregoing, a Change in Control
must also be a “change of control” as defined in Section 409A.

 

  (f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (g) “Committee” shall mean the Compensation Committee of the Board; however,
the Compensation Committee may delegate all or part of its authority under the
Plan to any executive of the Company or any other Employer, as it may choose.

 

-2-



--------------------------------------------------------------------------------

  (h) “Covered Executive” shall mean a member of a select group of management
and highly compensated employees of the Employer who has been selected by the
Committee to participate in the Plan; provided however, that any such Covered
Executive must also satisfy each of the following additional requirements in
order to be treated as a Covered Executive eligible for severance benefits
pursuant to Section 3 below:

 

  (i) The individual must be a full-time salaried employee of the Employer, who,
at the time of selection and through the date a Change in Control occurs, is
(A) holding the title of Chief Executive Officer (“CEO”), (B) serving as an
executive officer who reports directly to the CEO; (C) serving as any other
senior vice president, vice president, or executive vice president of an
Employer who does not report directly to the CEO; or (D) serving as any other
full-time salaried management employee of the Employer at the time of selection.

 

  (ii) The individual must have accepted the designation as a Covered Executive
(as evidenced by execution of a Participation Agreement within 30 days of
notification of such designation).

 

  (iii) The individual must not be ineligible to qualify as a Covered Employee
due to: (A) the individual having waived coverage under this Plan, (B) the
individual being covered by an employment, severance, or separation agreement or
other arrangement with an Employer, under which he or she is entitled to
severance pay or salary continuation upon or after termination of employment, or
(C) the individual being covered by an employment, severance, or separation
agreement or other arrangement with an Employer which states that he or she is
not to receive benefits under this Plan.

The Committee may at any time terminate any such designation, and the affected
employee shall not be eligible to receive benefits under the Plan after the
effective date of such termination; provided, however, that no such termination
shall adversely affect any claims to benefits incurred by the Covered Executive
prior to the effective date of the termination. The Chief Executive Office shall
provide written notice of any such termination of eligibility to the affected
Employee with a copy sent to the Committee.

 

  (i) “Employer” shall mean Frank’s International, LLC and such other employing
affiliate of the Company that has been designated as an Employer in accordance
with the provisions of Section 7(c) of the Plan.

 

  (j) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

-3-



--------------------------------------------------------------------------------

  (k) “Health Benefit Coverages” shall mean coverage under each group health
plan sponsored or contributed to by an Employer for its similarly situated
active executives.

 

  (l) “Involuntary Termination” shall mean any termination of the Covered
Executive’s employment with the Employer that is either:

 

  (i) a termination by the Employer other than for Cause; or

 

  (ii) a termination by the Covered Executive for Good Reason;

provided, however, that the term “Involuntary Termination” shall not include any
termination occurring as a result of the Covered Executive’s death or a
disability under circumstances entitling him to disability benefits under the
standard long-term disability plan of the Employer.

 

  (m) “Participation Agreement” shall mean the form agreement presented to each
Covered Executive selected for participation in the Plan by the Committee or its
delegate prior to his entry into this Plan, which shall (i) evidence the
employee’s agreement to participate in this Plan and to comply with the terms,
conditions, and restrictions within this Plan and within the Participation
Agreement, and (ii) evidence the Employer’s agreement to participate in this
Plan as a participating Employer designated pursuant to Section 7(c), if
applicable.

 

  (n) “Release” shall mean a general release, substantially in the form attached
hereto as Appendix A, from the Covered Executive that releases the Company, the
Employer, and their affiliates and other released parties from claims or causes
of action as described therein.

 

  (o) “Release Expiration Date” shall mean the date that is 21 days following
the date upon which the Employer timely delivers to the Covered Executive the
Release (which shall occur no later than 7 days following the date of
termination) or, in the event that such termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967, as
amended), the date that is 45 days following such delivery date.

 

  (p) “Section 409A” shall mean section 409A of the Code and the Treasury
Regulations and other guidance promulgated thereunder.

 

  (q) “Target Bonus Amount” shall mean an amount equal to the product of (i) the
Covered Executive’s Annual Base Salary and (ii) the Covered Executive’s target
bonus percentage for the fiscal year in which the Involuntary Termination
occurs. For this purpose, the “target bonus percentage” shall be the highest
percentage in effect for the Covered Executive for the applicable fiscal year.

 

-4-



--------------------------------------------------------------------------------

3. Severance Benefits

 

  (a) Change-in-Control Severance Payments. Subject to the further provisions of
this Section 3 and the provisions of Sections 7(l) and 7(n), if a Covered
Executive incurs an Involuntary Termination on or within 24 months following a
Change in Control, then, subject to the Covered Executive’s delivery of the
Release by the Release Expiration Date, and non-revocation of such Release, such
Covered Executive shall be entitled to receive each of the following severance
benefits:

 

  (i) An amount equal to two times the sum of his (A) Annual Base Salary and
(B) Target Bonus Amount, which amount shall be divided into and paid in 10 equal
consecutive monthly installments payable on the last business day of each of the
10 calendar months following the date that is 60 days after the date of
termination.

 

  (ii) If, following his Involuntary Termination, the Covered Executive timely
elects COBRA continuation coverage for the Covered Executive and, where
applicable, his eligible dependents, his monthly premium for such COBRA
coverage, for up to 18 months, shall be equal to the active employee monthly
premium charged for similar Health Benefit Coverage (the “Subsidized COBRA
Coverage”). Such Subsidized COBRA Coverage shall be provided through an
arrangement that satisfies the requirements of sections 105 and 106 of the Code
such that the benefits or reimbursements under such arrangement are not
includible in the Covered Executive’s income. The Employer may satisfy the
requirement of the preceding sentence by providing such benefits through an
arrangement that requires the Employer to impute income to the Covered Executive
in an amount equal to the Employer subsidy provided to similarly-situated active
employees. If at any time on or after the Covered Executive’s Involuntary
Termination any health benefit plan in which he is continuing his coverage
pursuant to this Section 3(a)(ii) either is terminated or ceases to provide
coverage to him or his covered beneficiaries for any reason, other than as
provided below, prior to the end of the period of Subsidized COBRA Coverage,
then the Employer shall pay the Covered Executive timely an amount of cash
necessary for the Covered Executive to obtain for the period of Subsidized COBRA
Coverage then remaining substitute coverage that is substantially equivalent to
the coverage that was provided to the Covered Executive before such termination.
Notwithstanding the foregoing, the period of Subsidized COBRA Coverage shall
immediately terminate upon the Covered Executive’s obtainment of new employment
and his eligibility for group health plan coverage from his new employer (with
the Covered Executive being obligated hereunder to promptly report such
eligibility to the Employer).

 

  (iii)

A lump-sum cash amount equal to Covered Executive’s target annual bonus awarded
for the year of termination, pro-rated through and including the date of
termination (based on the ratio of the number of days

 

-5-



--------------------------------------------------------------------------------

  the Covered Executive was employed by the Employer during such year to the
number of days in such year), payable in a lump sum on the 60th day following
the date of termination; provided, however, that for any annual bonus that is
intended to constitute performance-based compensation paid to a covered employee
within the meaning of, and for purposes of, section 162(m) of the Code, then
this Section 3(a)(iii) shall apply with respect to such pro-rated annual bonus
only to the extent the applicable performance criteria have been certified by a
committee of the Board as required under section 162(m) of the Code, with such
lump sum cash payment being paid on the later of (A) the 60th day following the
date of termination or (B) the date such annual bonuses are paid to executive
officers of the Employer who have continued employment with the Employer.

 

  (iv) Accelerated vesting of any outstanding equity-based awards previously
granted to the Covered Executive pursuant to the Company’s long-term incentive
plan, with vesting of any such outstanding awards whose vesting is otherwise
contingent upon performance metrics being based on targeted performance;
provided, however, that if this paragraph applies with respect to any long-term
incentive award that is intended to constitute performance-based compensation
within the meaning of, and for purposes of section 162(m) of the Code, then this
paragraph shall apply with respect to such performance-based compensation only
to the extent the applicable performance criteria have been satisfied as
certified by a committee of the Board as required under section 162(m) of the
Code.

 

  (v) Certain outplacement assistance benefits, as provided in each Covered
Executive’s Participation Agreement.

 

  (b) No Mitigation. A Covered Executive shall not be required to mitigate the
amount of any payment or benefit provided for in this Section 3 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Section 3 be reduced by any compensation or benefit earned by the
Covered Executive as the result of employment by another employer, except as
provided in Section 3(a)(ii) with respect to eligibility for coverage under a
new employer’s group health plan. Subject to the foregoing, the benefits under
the Plan are in addition to any other benefits to which a Covered Executive is
otherwise entitled.

 

  (c) Offsets. Notwithstanding anything else in the Plan, a Covered Executive’s
payments under Section 3(a) shall be reduced by any payment required by law,
regulation, custom, contract, agreement, or other Company or Employer severance
plan related to the Participant’s employment termination, including but not
limited to, any salary continuation during any notice period required by law
(other than the notice period specified in Section 2(d) applicable to a Covered
Executive’s termination for Good Reason), except to the extent any such
reduction or offset results in a violation of Section 409A.

 

-6-



--------------------------------------------------------------------------------

4. Administration of Plan.

 

  (a) Committee’s Powers and Duties. The Company shall have full power to
administer the Plan in all of its details, subject to applicable requirements of
law. The duties of the Company shall be performed by the Committee, except to
the extent the Committee delegates any of its administrative powers to an agent.
The Committee’s powers shall include, but not be limited to, the following
authority, in addition to all other powers provided by this Plan:

 

  (i) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (ii) to interpret the Plan and all facts with respect to a claim for payment
or benefits, its interpretation thereof to be final and conclusive on all
persons claiming payment or benefits under the Plan;

 

  (iii) to decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (iv) to make a determination as to the right of any person to a payment or
benefit under the Plan (including, without limitation, to determine whether and
when there has been a termination of a Covered Executive’s employment, the cause
of such termination, the amount of such payment or benefit, and whether the
Covered Employee has violated any of the obligations of Section 6);

 

  (v) to appoint such agents, counsel, accountants, consultants, claims
administrator and other persons as may be required to assist in administering
the Plan;

 

  (vi) to allocate and delegate its responsibilities under the Plan and to
designate other persons to carry out any of its responsibilities under the Plan,
any such allocation, delegation or designation to be in writing;

 

  (vii) to sue or cause suit to be brought in the name of the Plan; and

 

  (viii) to obtain from the Company, the Employer, and the Covered Executives
such information as is necessary for the proper administration of the Plan.

 

  (b) Indemnification. The Company shall indemnify and hold harmless each member
of the Committee and its delegates who are employees of the Employer against any
and all expenses and liabilities arising out of his administrative functions or
fiduciary responsibilities, including any expenses and liabilities that are
caused by or result from an act or omission constituting the negligence of such
member in the performance of such functions or responsibilities, but excluding
expenses and liabilities that are caused by or result from such member’s own
gross negligence or willful misconduct. Expenses against which such member shall
be indemnified hereunder shall include, without limitation, the amounts of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof.

 

-7-



--------------------------------------------------------------------------------

  (c) Claims Procedure. Any Covered Executive that the Committee determines is
entitled to a benefit under the Plan is not required to file a claim for
benefits. Any Covered Executive who is not paid a benefit and who believes that
he is entitled to a benefit or who has been paid a benefit and who believes that
he is entitled to a greater benefit may file a claim for benefits under the Plan
in writing with the Committee within 90 days following the later of (A) the date
of termination from employment or (B) the date of any curtailment of benefits
being provided to a Covered Executive following an Involuntary Termination, if
applicable. In any case in which a claim for Plan benefits by a Covered
Executive is denied or modified, the Committee shall furnish written notice to
the claimant within 90 days after receipt of such claim for Plan benefits (or
within 180 days if additional information requested by the Committee
necessitates an extension of the 90-day period and the claimant is informed of
such extension in writing within the original 90-day period), which notice
shall:

 

  (i) state the specific reason or reasons for the denial or modification;

 

  (ii) provide specific reference to pertinent Plan provisions on which the
denial or modification is based;

 

  (iii) provide a description of any additional material or information
necessary for the Covered Executive or his representative to perfect the claim,
and an explanation of why such material or information is necessary; and

 

  (iv) explain the Plan’s claim review procedure.

In the event a claim for Plan benefits is denied or modified, in order to
exhaust the Plan’s claims procedures following the initial claim denial, the
Covered Executive or his representative must, within 60 days following receipt
of the notice of such denial or modification, submit a written request for
review by the Committee of its initial decision. In connection with such
request, the Covered Executive or his representative may review any pertinent
documents upon which such denial or modification was based and may submit issues
and comments in writing. Within 60 days following such request for review the
Committee shall, after providing a full and fair review, render its final
decision in writing to the Covered Executive and his representative, if any,
stating specific reasons for such decision and making specific references to
pertinent Plan provisions upon which the decision is based. If special
circumstances require an extension of such 60-day period, the Committee’s
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Executive and his representative, if any, prior to the commencement of the
extension period.

 

-8-



--------------------------------------------------------------------------------

Any legal action with respect to a claim for Plan benefits must be filed no
later than one year after the date of the final decision by the Committee with
respect to such claim on review.

5. Certain Excise Taxes. Notwithstanding anything to the contrary in this Plan,
if a Covered Executive is a “disqualified individual” (as defined in section
280G(c) of the Code), and the payments and benefits provided for in this Plan,
together with any other payments and benefits which the Covered Executive has
the right to receive from the Company or any of its affiliates, would constitute
a “parachute payment” (as defined in section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Plan shall be either reduced (but not
below zero) so that the present value of such total amounts and benefits
received by the Covered Executive from the Company and its affiliates will be
one dollar ($1.00) less than three times the Covered Executive’s “base amount”
(as defined in section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by the Covered Executive shall be subject to the
excise tax imposed by section 4999 of the Code, or paid in full, whichever
produces the better net after-tax position to the Covered Executive (taking into
account any applicable excise tax under section 4999 of the Code and any other
applicable taxes, including any federal, state, municipal, and local income or
employment taxes, and taking into account the phase out of itemized deductions
and personal exemptions). The reduction of payments and benefits hereunder, if
applicable, shall be made by reducing, first, payments or benefits to be paid in
cash hereunder in the order in which such payment or benefit would be paid or
provided (beginning with such payment or benefit that would be made last in time
and continuing, to the extent necessary, through to such payment or benefit that
would be made first in time) and, then, reducing any benefit to be provided
in-kind hereunder in a similar order, in all instances in accordance with
Section 409A. The determination as to whether any such reduction in the amount
of the payments and benefits provided hereunder is necessary shall be made by
the Company in good faith; provided, however, that no portion of the Covered
Executive’s payments or benefits the receipt or enjoyment of which the Covered
Executive shall have waived at such time and in such manner as not to constitute
a “payment” within the meaning of section 280G(b) of the Code will be taken into
account; no portion of the Covered Executive’s payments or benefits will be
taken into account which does not constitute a parachute payment (including by
reason of section 280G(b)(4)(A) of the Code); in calculating the applicable
excise tax under section 4999 of the Code, no portion of the Covered Executive’s
payments or benefits will be taken into account which constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the base amount that is allocable to
such reasonable compensation; and the value of any non-cash benefit or any
deferred payment or benefit will be determined in accordance with the principles
of sections 280G(d)(3) and (4) of the Code. If a reduced payment or benefit is
made or provided and through error or otherwise that payment or benefit, when
aggregated with all other payments and benefits from the Company (or its
affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times Covered Executive’s base amount, then the
Covered Executive shall immediately repay such excess to the Company upon
notification that an overpayment has been made. The fact that a Covered
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 5 will not limit or otherwise affect any
other rights of the Covered Executive under this Plan or otherwise. All
determinations required by this Section 5 will be made at the expense of the
Employer or the Company. However, nothing in this Section 5 shall require the
Employer or the Company to be responsible for, or have any liability or
obligation with respect to, the Covered Executive’s excise tax liabilities under
section 4999 of the Code.

 

-9-



--------------------------------------------------------------------------------

6. Confidentiality, Cooperation, and Restrictive Covenants. A Covered
Executive’s entitlement to Plan benefits shall be further conditioned upon the
Covered Executive’s compliance with the provisions of the Participation
Agreement signed by the Covered Executive. In the event a Covered Executive
fails to comply with the provisions of such Participation Agreement, such
Covered Executive shall repay to the Company any payments received under
Section 3(a), and no further benefits shall be payable under the Plan.

7. General Provisions

 

  (a) Funding. The benefits provided herein shall be unfunded and shall be
provided from the Company’s or the Employer’s general assets.

 

  (b) Cost of Plan. Except as provided in Section 3(a)(ii) with respect to the
active employee monthly premium charged for Health Benefit Coverages, the entire
cost of the Plan shall be borne by the Company or the Employer, and no
contributions shall be required of the Covered Executives.

 

  (c) Participating Employers. Subject to the remaining provisions of this
Section 7(c), the Committee may designate any other affiliate of the Company or
the Employer eligible by law to participate in this Plan as also being an
Employer by either (i) delivering a written instrument to the Secretary of the
Company and the other designated Employer(s) regarding such designation or by
(ii) designating a Covered Executive for participation in the Plan who is
employed by such Employer. Any written instrument delivered pursuant to clause
(i) above shall specify the effective date of such designated participation, may
incorporate specific provisions relating to the operation of the Plan which
apply to the designated Employer only, and shall become, as to such designated
Employer and its executives, a part of the Plan. If a Covered Executive’s
employment is transferred to an affiliate of the Employer that has not been
designated an “Employer” under the Plan pursuant to the foregoing provisions of
this Section 7(c), such affiliate shall be deemed to be an Employer for all
purposes under this Plan with respect to such transferred Covered Executive
during the 12-month period following such transfer and, subject to such
affiliate’s consent, shall continue to be deemed to be an Employer for all
purposes under this Plan following such 12-month period. Each designated
Employer shall be conclusively presumed to have consented to its designation and
to have agreed to be bound by the terms of the Plan and any and all amendments
thereto (a) upon its entering into a Participation Agreement with the Covered
Executive it employs, or (b) in the case of an affiliate who becomes an Employer
pursuant to the preceding sentence, upon its submission of information to the
Committee required by the terms of or with respect to the Plan; provided,
however, that the terms of the Plan may be modified so as to increase the
obligations of an Employer only with the written consent of such Employer.

 

-10-



--------------------------------------------------------------------------------

  (d) Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given (i) when received if delivered personally or by courier,
(ii) on the date receipt is acknowledged if delivered by (A) certified mail,
postage prepaid, return receipt requested, or (B) e-mail, with confirmation
receipt required; or (iii) one day after transmission if sent by facsimile
transmission with confirmation of transmission, as follows:

 

If to Covered Executive, addressed to: the last known residential address
reflected in the Employer’s records If to the Company/Employer, addressed to:

Frank’s International, LLC

10260 Westheimer, Suite 700

Houston, TX 77042

Attention: General Counsel

 

Facsimile: (281) 558-2980

(ATTN: General Counsel)

 

E-mail: brian.baird@franksintl.com or the then general counsel’s email address

Or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices or changes of address shall be
effective only upon receipt.

 

  (e) Amendment and Termination.

 

  (i) Subject to the following paragraph, the Board may amend or terminate the
Plan at any time; provided, however, that no such amendment or termination may
adversely affect the rights of a Covered Executive who has incurred an
Involuntary Termination prior to such amendment or termination of the Plan.

 

  (ii)

Notwithstanding the foregoing, if a Change in Control occurs during the term of
the Plan, the Plan may not be terminated or amended on or within 24 months
following the Change in Control to adversely affect the participation and rights
(contingent or otherwise) under the Plan of any individual who is a Covered
Executive immediately prior to such Change in Control. For purposes of this
Section 7(e)(ii), on and following a Change in Control, a revocation of the
designation of an affiliate or the Company as an Employer, or a transfer of a
Covered Executive’s employment to an entity that is not designated an Employer,
shall be deemed to be an adverse amendment to the Plan with respect to each
affected Covered Executive. The Employer’s obligation to make all payments and
provide all benefits that become (or have become) payable as a result of an
Involuntary Termination that occurs during such

 

-11-



--------------------------------------------------------------------------------

  24-month period following the Change in Control (or which occurred prior to
the Change in Control), as well as a Covered Executive’s obligation to satisfy
any obligation under any Participation Agreement previously executed by the
Covered Executive, shall survive any termination of the Plan.

 

  (f) Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

 

  (g) Headings. The headings of Sections herein are included solely for
convenience and if there is any conflict between such headings and the text of
the Plan, the text will control.

 

  (h) Not Contract of Employment. The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Employer and any person
or to be consideration for the employment of any person. Nothing herein
contained shall be deemed to give any person the right to be retained in the
employ of the Employer or to restrict the right of the Employer to discharge any
person at any time, nor shall the Plan be deemed to give the Employer the right
to require any person to remain in the employ of the Employer or to restrict any
person’s right to terminate his employment at any time.

 

  (i) Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

  (j) Nonalienation. Covered Executives shall not have any right to pledge,
hypothecate, anticipate, or assign benefits or rights under the Plan, except by
will or the laws of descent and distribution.

 

  (k) Effect of Plan. Except with respect to any individual written employment
or severance agreements between a Covered Executive and the Company or an
Employer or affiliate, this Plan supersedes all prior oral or written policies,
plans, or arrangements of the Company or an Employer covering or applying to,
and all prior oral or written communications to, Covered Executives with respect
to the subject matter hereof, and all such prior policies, plans, or
arrangements and communications are hereby null and void and of no further force
and effect. Further, this Plan shall be binding upon the Company and the
Employer and any successor of the Company or the Employer by merger or
otherwise, and shall inure to the benefit of and be enforceable by the Covered
Executives.

 

-12-



--------------------------------------------------------------------------------

  (l) Taxes. The Company, any Employer, or any applicable successor may withhold
from any amounts payable to a Covered Executive under the Plan all taxes it is
required to withhold pursuant to any applicable law or regulation.

 

  (m) Governing Law. The Plan shall be interpreted and construed in accordance
with the laws of the State of Texas without regard to conflict of laws
principles, except to the extent preempted by federal law.

 

  (n) Section 409A Compliance.

 

  (i) This Plan is intended to satisfy the requirements of Section 409A and
shall be interpreted, construed, and administered consistent with such intent.

 

  (ii) Notwithstanding anything in Section 3 to the contrary concerning the time
of payment of any severance benefit, if the Covered Executive is a “specified
employee,” as defined in Treas. Reg. § 1.409A-1(i), as of his Involuntary
Termination, then to the extent any amount payable under the Plan to such
Covered Executive upon or as a result of his “separation from service” under
Section 3(a) would be subject to the additional tax provided by Section 409A,
such amount shall be accumulated and not paid to the Covered Executive until the
date that is six months after the date of his Involuntary Termination (or, if
earlier than the end of the six-month period, his date of death). Such
accumulated amounts shall be paid in a single lump sum payment on such delayed
payment date.

 

  (iii) To the extent permitted under Section 409A, each payment to a Covered
Executive under the Plan shall be treated as a “separate payment.”

 

  (iv) A “termination of employment” or the date of an Involuntary Termination
under this Plan shall mean and must be a “separation from service” for purposes
of Section 409A.

 

  (v)

Notwithstanding anything to the contrary in this Plan, any payment or benefit
under this Plan that is exempt from Section 409A pursuant to Treasury Regulation
§ 1.409A-l(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
calendar year following the calendar year in which Covered Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which the Covered Executive’s “separation from service” occurs.
To the extent any expense reimbursement or the provision of any in-kind benefit
is determined to be subject to Section 409A (and not exempt pursuant to the
prior sentence or otherwise), the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, the amount
of any such expenses eligible for reimbursement or in-kind

 

-13-



--------------------------------------------------------------------------------

  benefits provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year, and such payments shall be made on or before the last day of the
Covered Executive’s taxable year following the taxable year in which the expense
occurred.

 

  (o) Clawback. Notwithstanding any provisions in this Plan to the contrary, any
compensation, payments, or benefits provided hereunder, whether in the form of
cash or otherwise, shall be subject to a clawback to the extent necessary to
comply with the requirements of any applicable law, including the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010, section 304 of the
Sarbanes Oxley Act of 2002, or any regulations promulgated thereunder, or any
policy adopted by the Company or the Employer pursuant to any such law (whether
in existence as of the effective date of this Plan or later adopted).

[Signatures begin on next page.]

 

-14-



--------------------------------------------------------------------------------

EXECUTED this May 20, 2015, effective for all purposes as provided above.

 

FRANK’S INTERNATIONAL N.V. By:

/s/ GARY P. LUQUETTE

Name: Gary P. Luquette Title: President and Chief Executive Officer FRANK’S
INTERNATIONAL, LLC By:

/s/ GARY P. LUQUETTE

Name: Gary P. Luquette Title: President and Chief Executive Officer

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

RELEASE AGREEMENT

This Release Agreement (this “Agreement”) constitutes the release referred to in
the FRANK’S INTERNATIONAL N.V. EXECUTIVE CHANGE-IN-CONTROL SEVERANCE PLAN”)
effective as of May 20, 2015, as the same may be amended from time to time (the
“Plan”), adopted by FRANK’S INTERNATIONAL N.V. (the “Company”) and pursuant to
which                                          (“Executive”) is a Covered
Executive eligible for benefits as provided therein and
                                         (the “Employer”) is a participating
employer as defined therein.

1. General Release.

(a) For good and valuable consideration, including the Employer’s provision of
certain payments and benefits to Executive in accordance with Section 3(a) of
the Plan, Executive hereby releases, discharges, and forever acquits the
Employer, its affiliates and subsidiaries, their respective past, present, and
future stockholders, members, partners, directors, managers, employees, agents,
attorneys, heirs, legal representatives, successors, and assigns, as well as all
employee benefit plans maintained by the Employer or any of its affiliates or
subsidiaries and all fiduciaries and administrators of any such plan, in their
personal and representative capacities (collectively, the “Employer Parties”),
from liability for, and hereby waives, any and all claims, rights, damages, or
causes of action of any kind related to Executive’s employment with any Employer
Party, the termination of such employment, and any other acts or omissions
related to any matter on or prior to the date of this Agreement (collectively,
the “Released Claims”).

(b) The Released Claims include without limitation those arising under or
related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title VII
of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991;
(iv) sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990;
(viii) the National Labor Relations Act; (ix) the Occupational Safety and Health
Act; (x) the Family and Medical Leave Act of 1993; (xi) any state, local, or
federal anti-discrimination or anti-retaliation law; (xii) any state, local, or
federal wage and hour law; (xiii) any other local, state, or federal law,
regulation, or ordinance; (xiv) any public policy, contract, tort, or common
law; (xv) costs, fees, or other expenses including attorneys’ fees incurred in
these matters; (xvi) any employment contract, incentive compensation plan, or
stock option plan with any Employer Party or to any ownership interest in any
Employer Party, except as expressly provided in Section 3(a) of the Plan or as
may be expressly provided in any stock option or other equity compensation
agreement between Executive and the Employer or the Company; and
(xvii) compensation or benefits of any kind not expressly set forth in
Section 3(a) of the Plan or in any such stock option or other equity
compensation agreement between Executive and the Employer or the Company.

 

A-1



--------------------------------------------------------------------------------

(c) In no event shall the Released Claims include (i) any claim which arises
after the date of this Agreement, or (ii) any claims for the payments and
benefits payable to Executive under Section 3(a) of the Plan.

(d) Notwithstanding this release of liability, nothing in this Agreement
prevents Executive from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission (“EEOC”) or comparable state or local agency or from
participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency. However, notwithstanding the foregoing,
Executive understands and expressly agrees that Executive is waiving any and all
rights to recover any monetary or personal relief or recovery as a result of any
such EEOC (or comparable state or local agency) proceeding or subsequent legal
actions.

(e) This Agreement is not intended to indicate that any such claims exist or
that, if they do exist, they are meritorious. Rather, Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Agreement, any and all potential claims of this nature
that Executive may have against the Employer Parties, regardless of whether they
actually exist, are expressly settled, compromised, and waived.

(f) By signing this Agreement, Executive is bound by it. Anyone who succeeds to
Executive’s rights and responsibilities, such as heirs or the executor of
Executive’s estate, is also bound by this Agreement. This release also applies
to any claims brought by any person or agency or class action under which
Executive may have a right or benefit. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE EMPLOYER PARTIES.

2. Covenant Not to Sue. Executive agrees not to bring or join any lawsuit
against any of the Employer Parties in any court or before any arbitral
authority relating to any of the Released Claims. Executive represents that
Executive has not brought or joined any lawsuit or arbitration against any of
the Employer Parties in any court or before any arbitral authority and has made
no assignment of any rights Executive has asserted or may have against any of
the Employer Parties to any person or entity, in each case, with respect to any
Released Claims.

3. Executive’s Acknowledgments and Representations. By executing and delivering
this Agreement, Executive acknowledges that:

(a) Executive has carefully read this Agreement;

(b) Executive has had at least [twenty-one (21)] [forty-five (45)] days to
consider this Agreement before the execution and delivery hereof to the
Employer[, and Executive acknowledges that attached to this Agreement is a list
of (i) the job titles and ages of all employees selected for participation in
the employment termination or exit incentive program pursuant to which Executive
is being offered this Agreement, (ii) the job titles and ages of all employees
in the same job classification or organizational unit who were not selected for
participation in the program, and (iii) information about the unit affected by
the program, including any eligibility factors for such program and any time
limits applicable to such program];

 

A-2



--------------------------------------------------------------------------------

(c) Executive has been and hereby is advised in writing to discuss this
Agreement with an attorney of Executive’s choice and Executive has had adequate
opportunity to do so;

(d) Executive fully understands the final and binding effect of this Agreement;
the only promises made to Executive to sign this Agreement are those stated in
the Plan and herein; and Executive is signing this Agreement voluntarily and of
Executive’s own free will, and that Executive understands and agrees to each of
the terms of this Agreement; and

(e) Executive has received all leaves (paid and unpaid) to which Executive was
entitled during his employment with the Employer and, other than any sums owed
to Executive pursuant to Section 3(a) of the Plan or any vested sums owed to
Executive but deferred pursuant to any qualified or nonqualified deferred
compensation plan (including but not limited to the Employer’s 401(k) cash or
deferred arrangement and the Employer’s Executive Deferred Compensation Plan),
Executive has received all wages, bonuses, compensation, and other sums that
Executive has been owed or ever could be owed by the Released Parties.

4. Revocation Right. Executive may revoke this Agreement within the seven day
period beginning on the date Executive signs this Agreement (such seven day
period being referred to herein as the “Release Revocation Period”). To be
effective, such revocation must be in writing signed by Executive and must be
received by the [Chief Executive Officer of the Employer] before 11:59 p.m.,
Central Standard Time, on the last day of the Release Revocation Period. This
Agreement is not effective, and no consideration shall be paid to Executive,
until the expiration of the Release Revocation Period without Executive’s
revocation. If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio.

Executed on this      day of             ,         .

 

 

[Insert Executive’s Name]

 

A-3